DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 January 2022 has been entered.
Claims 29, 39-41, 43-44, 47-52, and 56-62 are pending.
The previous rejections have been updated as necessitated by amendments to the claims.  The updated rejections follow.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-41, 43-44, 47-49, and 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 39-41 and 47-49, , the claims are all dependent on claim 29 which requires “wherein the hydrocarbon feedstock fed to said first hydrocracking unit comprises at least one member selected from the group consisting of naphtha, kerosene, diesel, atmospheric gas oil, waxes, vacuum gas oil, atmospheric residue, vacuum residue, and gas condensates”.  The dependent claims recite individual feeds, while the independent claim requires a combination.  In this regard, it is unclear how the claims further limit.
Claims 40-41, 43-44 depend from claim 38.  However, Claim 38 has been cancelled.  In this regard, it is not clear what the scope of the claim is.
 Claims 47-49,  and 52 are dependent on claims 43 or 44, and thus rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 29, 39-41, 43-44, 47-52, ad 58-62 are rejected under 35 U.S.C. 103 as being unpatentable over Munro (US 4,197,184) as evidenced by Thakkar (US 6,217,746) in view of Fowler (US 4,115,467) Kozlowski (US 3,172,834), Millman (US 4,425,221),Watkins (US 3,023,158), Bearden (US 4,330,392), Derr (US 4,684,756), and Schmidt (US 4,929,794).
Regarding claims 29, 38-41, 43-44, 47-52, 56, and 58-62, Munro teaches feeding a hydrocarbon feedstock to a first hydrotreatment zone at a temperature of 357.2°C and LHSV of about 0.55 (column 8, 
Munro teaches adjusting hydroprocessing conditions (claimed first stage reactor) according to the characteristics of the feedstocks and generally fall within the range of 500-2800 psig, 315.6-482.2°C, LHSV of 0.2-10, and hydrogen to feed ratios of 534-1780 m3/m3 (column 6, lines 1-12).  Munro teaches hydrocracking (claimed second stage) conditions of 500-2800 psig, hydrogen to feed ratios of 534-1780 m3/m3, LHSV of 1-15, and temperatures in the same range as hydroprocessing 315.6-482.2°C (column 6, line 63-column 7, line 12).  Examiner additionally notes that optimization of process conditions is prima facie obvious in the absence of new or unexpected results (See MPEP 2144.05).  It is further expected that the same conversions claimed would occur, with the same products produced (such as no carbon black, CO, CO2) since overlapping conditions are utilized.
Munro teaches hydroprocessing catalysts comprising Group VI and VII metals, such as cobalt, molybdenum, tungsten, iron, nickel,  on acidic silica and alumina (column 6, lines 13-30)
Examiner considers Munro temperature of 357.2°C to be close enough to the claimed temperature of 300°C, and further notes that optimization of ranges is obvious in the absences of new or unexpected results.  Examiner further notes that Applicant appears to be carving out a temperature from the claimed range of 300-400°C (note instant specification page 10, lines 1-13 teaching a temperature range of 300-400°C ).  The instant specification does not appear to support evidence that a 
Examiner notes that the Munro hydrotreating conditions would read on the claimed “hydrocracking” and the separation would result in a stream high in mono aromatic and a stream high in paraffins in naphthenes sent to hydrocracking.  This is evidenced by Thakkar, which teaches the same conditions resulting in hydrocracking and these streams (column 9, lines 29-34, column 6, lines 4-65 and column 7, lines 1-65).
Munro/Thakkar do not explicitly disclose (1) feeding the gaseous C2-C4 stream to a steam cracker unit (2) returning the stream high in heavy aromatics to the first hydrocracking zone (3) the feed comprises/consists of naphtha, kerosene, diesel, atmospheric gas oil, waxes, vacuum gas oil, atmospheric resid, vacuum resid, and gas condensate (4) the separation is performed by solvent extraction (5) slurry bed reactors or ebullated bed reactors (6) claimed catalysts in metal or metal sulphide form.
Regarding (1), Fowler teaches separating gaseous stream obtained from a hydroprocessing step in order to obtain a stream of C2 and higher hydrocarbons, as well as hydrogen and methane gas (column 8, lines 39-50).  The C2 and higher hydrocarbon stream of Fowler, which Examiner considers to read on the claimed C2-C4 gaseous stream claimed, is fed to steam cracking in order to obtain pyrolysis products (column 8, lines 39-50).   Fowler additionally teaches embodiments in which the hydrogen and methane recovered are recycled to the hydroprocessing step (column 8, lines 27-66).
Therefore, it would have been obvious to the person having ordinary skill in the art to have fed the C2-C4 byproducts from the hydrocracked effluents of Munro to a steam cracking furnace, as disclosed by Fowler, for the benefit of producing the desired ethylene products.  
Regarding (2), Kozlowski teaches recycling the heavy bottoms fraction obtained from distillation of hydrocracked effluent to the hydrocracking zone (column 3, lines 18-37), in order to obtain further conversion.
Therefore, it would have been obvious to the person having ordinary skill in the art to have recycled the heavy bottoms of the previous combination, as disclosed by Kozlowski, for the benefit of obtaining further conversion. 
Regarding (3), Munro teaches various feeds including kerosene, light and heavy gas oils, lubricating stocks, cycle stocks, and various high boiling bottoms (column 1, lines 27-45). 
Further, Millman teaches various well-known feeds for hydrodesulfurization, dentirogenation and hydrocracking include: lubricating oils, waxes, vacuum and resid fractions, kerosene, naphthas (which Examiner considers to read on the claimed gas condensate), fuel oils, diesel, jet fuels, cycle oils, coker distillates, gasoline, and the like (column 8, lines 8-28).
Therefore, it would have been obvious to the person having ordinary skill in the art to have used a mixture of naphtha, kerosene, diesel, atmospheric gas oil, waxes, vacuum gas oils, atmospheric resid, vacuum resid, and condensates, since they are all well-known in the art to be feeds to various hydrotreatment and hydroconversion processes. Examiner additionally notes MPEP 2144.06: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.).
Regarding (4), Watkins teaches a similar process for hydroconversion followed by separation of light gases into hydrogen, methane, hydrogen sulfide, C2-C4 paraffins, and other hydrocarbons (column 
Therefore, it would have been obvious to the person having ordinary skill in the art to have performed the solvent extraction of Watkins in the process of the previous combination, for the benefit of obtaining the separation of the gaseous effluent into the desired streams.  It is not seen where such a modification would result in any new or unexpected results.  
Regarding (5), Bearden teaches that it is well known in the art to perform hydroprocessing in fixed bed, slurry bed, or ebullated bed reactors interchangeably (column2, lines 21-25).
Therefore, it would have been obvious to the person having ordinary skill in the art to have selected an appropriate reactor based on availability or economics.  It is not seen where such a selection would result in any new or unexpected results. 
Regarding (6), Munro teaches Group VIII and VI catalysts (column 6, lines 13-30).  Futher, Schmidt teaches traditional group VIII hydrotreating metals include ruthenium, rhenium, palladium, osmium, and indium, in addition to iron,  cobalt, and nickel on silica or alumina supports(column 6, lines 48-65).
Derr teaches that it is well known to provide metals to hydrotreating catalysts in the sulfide form (column 10, lines 21-35).
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the Schmidt/Derr hydrogenation metals in the process of the previous combination, since they are known group viii and vi hydrogenation metals, as required by Munro.
Claims 57 is rejected under 35 U.S.C. 103 as being unpatentable over Munro (US 4,197,184) as evidenced by Thakkar (US 6,217,746) in view of Fowler (US 4,115,467) Kozlowski (US 3,172,834), Millman (US 4,425,221),Watkins (US 3,023,158), Bearden (US 4,330,392), Derr (US 4,684,756), and Schmidt (US 4,929,794) as applied to claim 29 above, and further in view of Lewis (US 3,524,807).
Regarding claim 57, the previous combination teaches the limitations of claim 29 as discussed above.
The previous combination teaches group viii and vi metals hydrocracking catalyst.  
The previous combination does not explicitly disclose iridium.
However, Lewis teaches iridium hydrocracking catalyst, in addition to other group viii metals such as cobalt and iron (column 3, lines 5-25).
Therefore, it would have been obvious to the person having ordinary skill in the art to have used iridium in addition to or as an alternative to the cobalt and iron of Munro, in view of Lewis teachings that iridium is also a known hydrocracking metal for treating hydrocarbons. 

Response to Arguments
Applicant’ arguments have been fully considered and have been addressed by the updated rejections as necessitated by amendments to the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Housmans (US 11,046,900) – teaches hydrocracking at 300 kPa (claim 1).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.